Title: To John Adams from James McHenry, 29 June 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 29 June 1799

The inclosed plan, for connecting the different parts of our military system, in whatever regards the providing and issuing supplies for the army, has been reported to me by Major General Hamilton, and refered to the Secretary of the treasury who has verbally approved thereof. The plan appears to me a good one. It comprises such of the regulations as were found useful and necessary during the revolutionary war, with some additions to our present system.
Being a nation, and not of the lowest order, there are three  things essential to the maintenance of our proper grade among the powers of the earth. 1st an army, and means adequate to its support. 2d. A system calculated to keep its wants regularly supplied. 3d. Genius in the general who commands it. If we can combine these three, with a navy, and I hope we can, we shall have nothing to fear from without or within.
I have the honour to be with the greatest respect Sir / Your most obt & hble St.

James McHenry